Citation Nr: 1600337	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-41 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include a headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970, and from June 1970 to December 1976.
This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in a March 2015 rating decision, the RO adjudicated thirteen additional compensation claims filed by the Veteran.  Within one month after notification of the rating decision, the Veteran submitted a Notice of Disagreement (NOD) as to all thirteen issues.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued an April 2015 letter acknowledging the NOD and explaining the different appeal options.  The Veteran responded to this letter, requesting that his case be reviewed by the traditional appeal process.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further action with respect to these issues, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran asserts that he currently suffers from residuals of an in-service head injury, to include a headache disability.  In particular, he claims that he hit his head on a boulder in a motorcycle crash during his period of active duty service, and that since the accident, he has experienced headache problems.

The Veteran's service records confirm that the Veteran was indeed in a motorcycle accident during service in August 1970, at which time he received treatment for a rib fracture, a contusion of the left shoulder, and a left ankle sprain.  Contemporaneous hospital reports from St. James Community Hospital submitted to VA in April 2011 by the Veteran specify that on August 8, 1970 the Veteran received treatment following the accident, and he was noted to have a bruise on the right side of his forehead.  He complained of dizziness when sitting up that lasted more than a day.  An August 9, 1970 hospital report also noted the Veteran's complaints of headaches after taking medication.  See the Veteran's  August 1970 St. James Community Hospital Notes. 

Post-service treatment records demonstrate that the Veteran has complained of, and received treatment for headaches, dizziness, and cognitive problems intermittently for several years.  See, e.g., a February 18, 1992 Progress Note (indicating complaints of dizziness when lying down, with pain up the back of his head to the top of his head); an August 5, 1996 VA psychology consultation (noting that test performance and impressions represented a "moderate degree of brain/cognitive impairment"); a March 19, 1998 VA neurological examination report (indicating the presence of post-traumatic headaches).  Open medical questions exist in this case as to (1) whether the Veteran's currently suffers from head injury residuals, and if so, (2) whether such residuals are related to the Veteran's injury during service.  Indeed, no medical professional has specifically reviewed the Veteran's entire medical history, to include the Veteran's in-service treatment reports, 1970 hospital reports, his post-service treatment reports, and his own lay assertions, to clarify the Veteran's current disabilities, if any, and opine as to their etiology.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) (2015).  So it is in this case.  

Thus, on remand, the Veteran should be scheduled for a VA traumatic brain injury (TBI) examination to clarify the nature of his current claimed disabilities, and to determine their etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of his described head injury sustained in service. The claims file and a copy of this Remand must be reviewed by the examiner.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the Veteran's in-service head injury.  In so doing, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed impairment, including, but not limited to, headaches, dizziness, and/or cognitive problems, are related to the head injury in service.  The examiner's attention is directed to the Veteran's service treatment records, his August 1970 hospital reports from St. James Community Hospital (which note the presence of a bruise on his right forehead following his motorcycle accident), his post-service medical records and the arguments by the Veteran and his representative. 

2.  When the development requested has been completed, the case should be reviewed again by the AOJ.  If the benefit sought is denied, in whole or in part, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




